Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed. Respondent Robert M. Winick, who has been disciplined in the State of Florida, is suspended from the practice of law in the State of Illinois for two (2) years and placed on probation for three (3) years based on the discipline imposed upon respondent by the Supreme Court of Florida in its case No. 92,936, and suspended from the practice of law in the State of Illinois for three (3) years based on the discipline imposed upon respondent by the Supreme Court of Florida in its case Nos. 93,004 and 93,736, with the terms of suspension to run concurrently in Illinois and until respondent is reinstated to the practice of law in the State of Florida. Respondent Robert M. Winick shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.